DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the dopant atoms are lanthanum.” This limitaiton renders the claim indefinite because it contradicts to the limitation of the parent claim 9 wherein it is recited that “the dopant atoms are silicon.”  
Claim 11 recites the limitaiton “the dopant atoms are zirconium.”  This limitaiton renders the claim indefinite because it contradicts to the limitaiton of the parent claim 9 wherein it is recited that “the dopant atoms are silicon.”
Claim 12 recites the limitation “a dopant-source layer between the ferroelectric high-k dielectric layer.”  This limitation renders the claim indefinite because it is unclear between what layers “a dopant-source layer” is located.
Claim 13 recites the limitation “the dopant-source layer comprises SiOx, LayOx or ZryOx”. This limitaiton renders the claim indefinite because x and y are not defined.
Claim 14 is indefinite because it depends on indefinite claim 12.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites the limitation “the dopant atoms are lanthanum.” This limitaiton contradicts to the limitation of the parent claim 9 wherein it is recited that “the dopant atoms are silicon.”
Claim 11 recites the limitaiton “the dopant atoms are zirconium.”  This limitaiton contradicts to the limitaiton of the parent claim 9 wherein it is recited that “the dopant atoms are silicon.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boeske (US 2009/0261395) in view of Frank (US 2020/0020762).
Regarding claim 1, Boeske discloses a semiconductor device comprising: a semiconductor region (Fig.4, numeral 403); a gate dielectric stack (405) disposed over the semiconductor region (403), the gate dielectric stack comprising: an interfacial layer (406) disposed over the semiconductor region (403), the interfacial layer (406) being non-ferroelectric ([0031]); and a ferroelectric dielectric layer (407) disposed over the interfacial layer (406), wherein the ferroelectric dielectric layer  (407) comprises a crystalline material ([0040]); a dopant-source layer (408) disposed over the ferroelectric dielectric layer (408); and a gate electrode  (409) disposed over the dopant-source layer (408), the gate electrode comprising a conductive layer ([0041]).
 Boeske does not explicitly disclose that the crystalline material is a polycrystalline. Frank however discloses that the crystalline structure of the ferroelectric oxide is polycrystalline ([0028]).
It would have been therefore obvious to one of the ordinary skills in the art at the time the invention was filed to modify Boeske with Frank to have the crystalline structure of the ferroelectric oxide as polycrystalline for the purpose of optimization performance characteristic of a ferroelectric material (Frank, [0028]).
Regarding claim 2, Boeske discloses wherein the interfacial layer (406) comprises at least in part an oxide of a semiconductor material of the semiconductor region ([0031]).  
Regarding claim 3, Boeske discloses wherein the ferroelectric dielectric layer (407) comprises a doped hafnium oxide (Abstract; [0030]; claims 21- 23) in a stabilized orthorhombic phase ([0022]).  
Regarding claim 4, Boeske discloses (wherein the doped hafnium oxide is doped with Si (claim 23).  
Regarding claim 5, Boeske discloses wherein the dopant-source layer comprises lanthanum oxide or silicon oxide ([0027], [0041]).
Regarding claim 6, Boeske discloses a semiconductor device, comprising: an interfacial layer (Fig.4, numeral 406) on a substrate (403); a ferroelectric high-k dielectric layer (407), wherein the ferroelectric high-k dielectric layer is orthorhombic-phase crystalline ([0022]); and a conductive layer (409) over the ferroelectric high-k dielectric layer (407).
Boeske does not explicitly disclose that the crystalline phase is a polycrystalline. Frank however discloses that the crystalline structure of the ferroelectric oxide is polycrystalline ([0028]).
It would have been therefore obvious to one of the ordinary skills in the art at the time the invention was filed to modify Boeske with Frank to have the crystalline phase of the ferroelectric oxide as polycrystalline for the purpose of optimization performance characteristic of a ferroelectric material (Frank, [0028]).
Regarding claim 7, Boeske discloses wherein a thickness of ferroelectric high-k dielectric layer (407) is in a range from 1 nm to 10 nm ([0021]).  
Regarding claim 8, Boeske discloses wherein the ferroelectric high-k dielectric layer (407) comprises hafnium oxide and dopant atoms ([0030]).  
Regarding claim 9, Boeske discloses wherein the dopant atoms are silicon, wherein a ratio of a number of dopant atoms to a total number of atoms in the ferroelectric high-k dielectric layer is in a range between 0.5% and 30% ([0030]).  
Regarding claim 12, Boeske discloses a dopant-source layer (408) between the ferroelectric high-k dielectric layer (407).  
Regarding claim 13, Boeske discloses wherein the dopant-source layer comprises SiOx ([0031]).  
Regarding claim 15, Boeske discloses a semiconductor device comprising: a first source/drain region  (Fig.4, numeral 402a) and a second source/drain region (402b), wherein a channel region (403) is interposed between the first source/drain region (402a) and the second source/drain region (402b); and a gate structure (405) over the channel region (403), wherein the gate structure comprises: an interfacial layer (406) disposed over the channel region (403), the interfacial layer being non-ferroelectric ([0031]); a ferroelectric dielectric layer (407) disposed over the interfacial layer, wherein the ferroelectric dielectric layer comprises a crystalline material ([0040]); a dopant-source layer (408) disposed over the ferroelectric dielectric layer; and a gate electrode (409) over the dopant-source layer (408).
Boeske does not explicitly disclose that the crystalline material is a polycrystalline. Frank however discloses that the crystalline structure of the ferroelectric oxide is polycrystalline ([0028]).
It would have been therefore obvious to one of the ordinary skills in the art at the time the invention was filed to modify Boeske with Frank to have the crystalline structure of the ferroelectric oxide as polycrystalline for the purpose of optimization performance characteristic of a ferroelectric material (Frank, [0028]).
Regarding claim 16, Boeske discloses wherein the ferroelectric dielectric layer (407) comprises an oxide doped with dopants, wherein the dopant-source layer comprises the dopants ([0030]).  
Regarding claim 17, Boeske wherein the dopants comprise silicon, lanthanum, or zirconium ([0030]).  
Regarding claim 19, Boeske discloses wherein the ferroelectric dielectric layer comprises a doped hafnium oxide in a stabilized orthorhombic phase ([0022]).  
Regarding claim 20, Boeske does not discloses wherein a thickness of the dopant-source layer is in a range between 0.25 A to 10 A.
Boeske however discloses that the dopant source layer (408) facilitated phase transition from the amorphous state to the crystalline state comprising ferroelectric properties ([0023]). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust a combined thickness of the dopant-source layer and the ferroelectric high-k dielectric layer to be in the claimed range for the purpose of optimization crystallization process.
Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Boeske in view of as applied to claim 9 above, and further in view of Yoo (US 2019/0244973).
Regarding claim 10,  Boeske does not disclose wherein the dopant atoms are lanthanum, wherein a ratio of a number of dopant atoms to a total number of atoms in the ferroelectric high-k dielectric layer is in a range between 0.5% and 50%.  
Yoo however discloses wherein the dopant atoms are lanthanum ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Boeske with Yoo to have the dopant atoms as lanthanum for the purpose of stabilizing ferroelectric in the ferroelectric layer.
Although Yoo does not explicitly disclose that a ratio of a number of dopant atoms to a total number of atoms in the ferroelectric high-k dielectric layer is in a range between 0.5% and 50%, You however discloses that the dopant stabilize ferroelectric in the ferroelectric film ([0105]).
It would have been therefore obvious to adjust the doping concentration to be in the claimed range for the purpose of stabilizing ferroelectricity in the ferroelectric film.
Regarding claim 11, Boeske does not disclose wherein the dopant atoms are zirconium, wherein a ratio of a number of dopant atoms to a total number of atoms in the ferroelectric high-k dielectric layer is in a range between 5% and 80%.  
Yoo however discloses wherein the dopant atoms are zirconium ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Boeske with Yoo to have the dopant atoms as lanthanum for the purpose of stabilizing ferroelectric in the ferroelectric layer.
Although Yoo does not explicitly disclose that a ratio of a number of dopant atoms to a total number of atoms in the ferroelectric high-k dielectric layer is in a range between 5% and 80%.  Yoo however discloses that the dopant stabilize ferroelectric in the ferroelectric film ([0105]).
It would have been therefore obvious to adjust the doping concentration to be in the claimed range for the purpose of stabilizing ferroelectricity in the ferroelectric film.
Claim(s) 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boeske in view of Frank as applied to claims 12 and 15 above, and further in view of Nishida (US 2017/0103988).
Regarding claims 14 and 18, Boeske does not disclose wherein a combined thickness of the dopant-source layer and the ferroelectric high-k dielectric layer is in a range from 1 nm to 12 nm.
Boeske however discloses that the dopant source layer (408) facilitated phase transition from the amorphous state to the crystalline state comprising ferroelectric properties ([0023]). Boeske further discloses that the thickness of the ferroelectric high-k dielectric layer is 4 nm ([0021]).  And Nishida discloses that the thickness of the dopant layer is 0.5 to 5 nm (claims 23).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Boeske with Nishida to adjust a combined thickness of the dopant-source layer and the ferroelectric high-k dielectric layer to be in the claimed range for the purpose of optimization crystallization process (Nishida, [0053]).
	Regarding claim 20, Boeske does not discloses wherein a thickness of the dopant-source layer is in a range between 0.25 A to 10 A.
Boeske however discloses that the dopant source layer (408) facilitated phase transition from the amorphous state to the crystalline state comprising ferroelectric properties ([0023]). And Nishida discloses that the thickness of the dopant layer is 0.5 to 5 nm (claims 23).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust a combined thickness of the dopant-source layer and the ferroelectric high-k dielectric layer to be in the claimed range for the purpose of optimization crystallization process (Nishida, [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891